NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JUN 27 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 13-10255

               Plaintiff - Appellee,              D.C. No. 3:12-cr-00049-RCJ

  v.
                                                  MEMORANDUM*
ANTOINE MOUTON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Antoine Mouton appeals from the district court’s judgment and challenges a

special condition of supervised release imposed following his guilty-plea

conviction for failure to register as a sex offender, in violation of 18 U.S.C.

§ 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we vacate in part and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand for further proceedings.

      Mouton challenges the special condition of supervised release that prohibits

him from associating with any minors, including his own daughter, without

supervision and prior approval from the probation officer. The government

concedes that the portion of the condition relating to Mouton’s daughter must be

stricken and may not be reimposed upon remand in light of our decision in United

States v. Wolf Child, 699 F.3d 1082 (9th Cir. 2012). We agree and, accordingly,

remand for the district court to strike the portion of the condition restricting

Mouton’s association with his daughter.

      Mouton also challenges the condition as it relates to his association with

other minors. The government concedes that this portion of the condition is

overbroad and must be vacated. We agree. See id. at 1101-02. We vacate and

remand for the district court to determine whether that portion of the condition is

warranted and, if so, to devise a condition that restricts Mouton’s liberty no more

than is reasonably necessary to meet the statutory purposes of deterrence,

protection of the public, and rehabilitation. See id. at 1102.

      VACATED in part and REMANDED for further proceedings consistent

with this disposition.




                                            2                                      13-10255